No

eo Oo NX Dn DH FF W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00008-SAB ECF No. 31

Joseph H. Harrington

United States Attorney

Eastern District of Washington
Patrick J. Cashman

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

filed 02/05/19 PagelD.69 Page 1 of 7

FILED IN THE
. US DISTRICT COURT
EASTEPN DISTRICT OF WASHINGTON

   
 

rEB 05 20%
SEAN F MCAVOY CLERK

an — 2.2... DEPUTY
SPGKAINE WASHINGTON

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,
Vv.
ROBERT DVORAK,

CHRISTOPHER FAYDO, and
SHAWNEE BIRDTAIL

Defendants.

INDICTMENT - 1

 

2:19-CR-00008-SAB
SUPERSEDING INDICTMENT

Vio: 21 U.S.C. § 841(a)(1), ()1)(B)@
Possession with Intent to Distribute 100
grams or More of a Mixture or Substance
Containing a Detectable Amount of Heroin

(Count 1)

21 U.S.C. § 841(a)(1), (b)(1)(B)(viii)
Possession with Intent to Distribute 50
grams or More of a Mixture or Substance
Containing a Detectable Amount of
Methamphetamine

(Count 2)

18 U.S.C. §§ 922(g)(3), 924(a)(2)
Unlawful User of Controlled Substances in
Possession of Firearms (Counts 3 and 5)

21 U.S.C. §§ 841(a)(1), 846
Conspiracy to Distribute Controlled

Substances (Count 4) —

18 U.S.C. § 1071
Harboring a Fugitive from Justice (Count 6)

Forfeiture Allegations
18 U.S.C. § 924, 21 U.S.C. § 853,
28 U.S.C. § 2461

 
f

Oo CO ~~ HD WN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00008-SAB ECF No. 31 _ filed 02/05/19 PagelD.70 Page 2 of 7

The Grand Jury charges:
COUNT 1 -

On or about December 28, 2018, in the Eastern District of Washington, the
Defendant, ROBERT DVORAK, did knowingly and intentionally possess with the
intent to distribute 100 grams or more of a mixture or substance containing a
detectable amount of Heroin, a Schedule I controlled substance, all in violation of 21
U.S.C. § 841(a)(1), (b)(1)(B)Q).

COUNT 2

On or about December 28, 2018, in the Eastern District of Washington, the
Defendant, ROBERT DVORAK, did knowingly and intentionally possess with the
intent to distribute 50 grams or more of a mixture or substance containing a detectable
amount of Methamphetamine, a Schedule II controlled substance, all in violation of 21
U.S.C. § 841(a)(1), (b)(1)(B) (viii).

| COUNT 3

On or about December 28, 2018, in the Eastern District of Washington, the
Defendant, ROBERT DVORAK, being an unlawful user of controlled substances, to
wit: Methamphetamine, did knowingly possess in and affecting interstate and foreign
commerce, firearms, to wit:

- Remington, model 770, 7mm Rem Mag rifle, bearing serial number

M71981332; |

- Sig Sauer $p2022, 9mm handgun, bearing serial number 24B283876
- Thompson Center Arms rifle, bearing serial number 94535 (with two barrels

(25-06 Remington and 300 Winchester Mag));

- Smith and Wesson, model MP15-22, .22 caliber rifle, bearing serial number

DVE9642;

- Sun City Machinery, model Stevens 320, 12 gauge shotgun, bearing serial
number 153426Q;

INDICTMENT - 2

 
oO fo NN DBD A &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00008-SAB ECF No. 31 _ filed 02/05/19 PagelD.71 Page 3 of 7

- Mossberg and Sons, model 320k, .22 caliber rifle, bearing no serial number;
- Stevens model 320, 12 gauge shotgun, bearing serial number 162307B;
- High Standard (brand name JC Higgins), model 20, 12 gauge shotgun,
bearing no serial number;
- Savage, model 94C, .410 gauge shotgun, bearing no serial number;
- Hi-Point, model 4095, .40 caliber rifle, bearing serial number H49888;
- Hi-Point, model 995, 9mm caliber rifle, bearing serial number F14550;
- Bushmaster, model XM15-E2S, .223 caliber rifle, bearing serial number
L520323;
- Smith and Wesson, model MP15, .556 caliber rifle, bearing serial number
$Z28161; and
- Titan, model Titan, .25 caliber pistol, bearing serial number 156965;
which firearms had theretofore been transported in interstate and foreign commerce, in
violation of 18 U.S.C. §§ 922(g)(3), 924(a)(2).
COUNT 4
Beginning on a date unknown, but at least by on or about October 1, 2018, and
continuing until on or about January 12, 2019, in the Eastern District of Washington,
the Defendants, ROBERT DVORAK and CHRISTOPHER FAYDO, did knowingly
and intentionally combine, conspire, confederate and agree together with each other
and with other persons, both known and unknown, to commit the following offenses
against the United States, to wit: Distribution of a Controlled Substance — Heroin and
Methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)Q), (b)(1)(B) (viii);
all in violation of 21 U.S.C. § 846.
COUNT 5
On or about December 28, 2018, in the Eastern District of Washington, the
Defendant, SHAWNEE BIRDTAIL, being an unlawful user of controlled substances,
to wit: Heroin, did knowingly possess in and affecting interstate and foreign

commerce, a firearm, to wit: a Sig Sauer Sp2022, 9mm handgun, bearing serial

INDICTMENT - 3

 
0 ond aA WNW A

10
11
12
13
14
“15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00008-SAB ECF No. 31 _ filed 02/05/19 PagelD.72 Page 4 of 7

number 24B283876, which firearm had theretofore been transported in interstate and
foreign commerce, in violation of 18 U.S.C. §§ 922(g)(3), 924(a)(2).
COUNT 6

On or about January 9, 2019, in the Eastern District of Washington, the
Defendant, SHAWNEE BIRDTAIL, harbored and concealed ROBERT DVORAK, a
person for whose arrest a warrant and process had been issued under the provisions of
the law of the United States, so as to prevent the discovery and arrest of ROBERT
DVORAK, after notice and knowledge of the fact that a warrant and process had been
issued for the apprehension of ROBERT DVORAK, and which warrant had been
issued on a felony charge, in violation of 18 U.S.C. § 1071.

NOTICE OF CRIMINAL FORFEITURE
The allegations contained in this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C.
§ 924(d), 21 U.S.C. § 853, 28 U.S.C. § 2461(c).

PROPERTY CONSTITUTING PROCEEDS

Pursuant to 21 U.S.C. § 853, upon conviction of an offense in violation of 21 U.S.C.
§ 841 as set forth in Counts | and 2 of this Indictment, the Defendant, ROBERT
DVORAK, shall forfeit to the United States of America, any property constituting, or
derived from, any proceeds obtained, directly or indirectly, as the result of such offense
and any property used or intended to be used, in any manner or part, to commit or to
facilitate the commission of the offense.

If any of the property described above, as a result of any act or omission of the
Defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

INDICTMENT - 4

 
f

oO A ~1I DB &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00008-SAB ECF No. 31 _ filed 02/05/19 PagelD.73 Page 5 of 7

d. has been substantially diminished in value; or
e. has been commingled with other property that cannot be divided without
difficulty;

the United States of America shall be entitled to forfeiture of substitute property
pursuant to 21 U.S.C. § 853(p).

Pursuant to 21 U.S.C. § 853, upon conviction of an offense in violation of 21 U.S.C.
§ 841 as set forth in Count 3 of this Indictment, the Defendants, ROBERT DVORAK and
CHRISTOPHER FAYDO, shall forfeit to the United States of America, any property
constituting, or derived from, any proceeds obtained, directly or indirectly, as the result of
such offense and any property used or intended to be used, in any manner or part, to
commit or to facilitate the commission of the offense. |

If any of the property described above, as a result of any act or omission of the
Defendant:

cannot be located upon the exercise of due diligence;

a
b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished ‘in value; or

e. has been commingled with other property that cannot be divided without
difficulty;

the United States of America shall be entitled to forfeiture of substitute property
pursuant to 21 U.S.C. § 853(p).
FIREARMS AND AMMUNITION
Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), upon conviction of an
offense in violation of 18 U.S.C. § 922, as set forth in Count 3 of this Indictment, the
Defendant, ROBERT DVORAK, shall forfeit to the United States of America, any
firearms and ammunition involved or used in the commission of the offense,

including, but not limited to the following:

INDICTMENT - 5

 
 

 

Case 2:19-cr-00008-SAB ECF No. 31 filed 02/05/19 PagelD.74 Page 6 of 7

- Remington, model 770, 7mm Rem Mag rifle, bearing serial number
M71981332;

- Sig Sauer Sp2022, 9mm handgun, bearing serial number 24B283876

- Thompson Center Arms rifle, bearing serial number 94535 (with two barrels
(25-06 Remington and 300 Winchester Mag));

- Smith and Wesson, model MP15-22, .22 caliber rifle, bearing serial number
DVE9642;

- Sun City Machinery, model Stevens 320, 12 gauge shotgun, bearing serial
number 153426Q;

- Mossberg and Sons, model 320k, .22 caliber rifle, bearing no serial number;

- Stevens model 320, 12 gauge shotgun, bearing serial number 162307B;

- High Standard (brand name JC Higgins), model 20, 12 gauge shotgun,
bearing no serial number;

- Savage, model 94C, .410 gauge shotgun, bearing no serial number;

- Hi-Point, model 4095, .40 caliber rifle, bearing serial number H49888;

- Hi-Point, model 995, 9mm caliber rifle, bearing serial number F14550;

- Bushmaster, model XM15-E2S, .223 caliber rifle, bearing serial number
L520323;

- Smith and Wesson, model MP15, .556 caliber rifle, bearing serial number
SZ28161; and |

- Titan, model Titan, .25 caliber pistol, bearing serial number 156965.
Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), upon conviction of an

offense in violation of 18 U.S.C. § 922, as set forth in Count 5 of this Indictment, the
Defendant, SHAWNEE BIRDTAIL, shall forfeit to the United States of America, any

INDICTMENT - 6

 
Case 2:19-cr-00008-SAB ECF No. 31 filed 02/05/19 PagelD.75 Page 7 of 7

firearms and ammunition involved or used in the commission of the offense,

including, but not limited to the following:

2

3 - Sig Sauer Sp2022, 9mm handgun, bearing serial number 24B283876

4 .

5 DATED this 4 day of February, 2019.

6 A TRUF RW 4

7

8 Fore} a
9 a

10

11

4
) 4 _aaae

Cheerick Y Cashman

15 || Asgfstant United States Attorney

 

16
17
18 |}
19
20
21
22
23
24
25
26
27
28

 

 

INDICTMENT - 7

 
